Exhibit 10.1

Execution Copy

 

STOCK REPURCHASE AGREEMENT

BY AND BETWEEN

BARCLAYS BANK PLC

AND

BLACKROCK, INC.

Dated as of May 21, 2012



--------------------------------------------------------------------------------

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of May 21, 2012 between Barclays Bank PLC, a corporation organized under the
laws of England and Wales (“Barclays”), and BlackRock, Inc., a Delaware
corporation (“BlackRock”).

WHEREAS, BlackRock and Barclays propose to enter into a transaction whereby
certain subsidiaries of Barclays (each, a “Selling Stockholder” and,
collectively, the “Selling Stockholders”) shall sell to BlackRock, and BlackRock
shall purchase from such Selling Stockholders, certain shares of BlackRock’s
Series B non-voting convertible participating preferred stock, par value $0.01
per share (“Series B Preferred Stock”), and Common Stock, par value $0.01 per
share (“Common Stock”), as set forth in this Agreement (the “Repurchase
Transaction”); and

WHEREAS, one of the Selling Stockholders proposes to sell through an
underwritten public offering (the “Secondary Offering”) shares of BlackRock’s
common stock, par value $0.01 per share (the “Common Stock”), including shares
of Common Stock issuable upon the conversion of an equal number of shares of
Series B Preferred Stock (collectively, the “Secondary Offering Shares”).

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

REPURCHASE

Section 1.1 Repurchase of Series B Preferred Stock and Common Stock.

(a) Under the terms and subject to the conditions hereof and in reliance upon
the representations, warranties and agreements contained herein, at the Closing
(as defined below), Barclays shall cause the Selling Stockholders to sell to
BlackRock such aggregate number of shares of Common Stock and Series B Preferred
Stock (such aggregate amount, the “Barclays Shares”) equal to $1,000,000,000,
subject to any reduction pursuant to clause (b) below (the “Purchase Price”),
divided by the price per share of the Common Stock paid by the underwriters (the
“Secondary Share Price”) to the Selling Stockholders in the Secondary Offering
and rounded down for any fraction of a share; provided, that the allocation of
Common Stock and Series B Preferred Stock comprising the Barclays Shares shall
be determined in the sole discretion of Barclays; provided, further, that the
Barclays Shares shall include at least 31,516 shares of Common Stock before any
shares of Series B Preferred Stock may be included in the Barclays Shares.



--------------------------------------------------------------------------------

(b) In the event that the number of shares sold in the Secondary Offering,
without giving effect to any option of the underwriters to purchase additional
shares (the “Secondary Shares”), is less than 90% of the difference between
35,210,021 (the total number of shares of BlackRock capital stock beneficially
owned by the Selling Stockholders) and the number of shares equal to $1 billion
divided by the Secondary Share Price (the “Minimum Condition Shares”), the
Purchase Price shall be reduced to the dollar amount equal to the product of $1
billion and the Secondary Shares divided by the Minimum Condition Shares (the
“Amended Purchase Price”) and the aggregate number of Barclays Shares shall be
reduced and be equal to the Amended Purchase Price divided by the Secondary
Share Price rounded down for any fraction of a share.

(c) For the avoidance of doubt, the price per share to be paid by BlackRock
shall in all cases be equal to the Secondary Share Price.

Section 1.2 Closing . The closing (the “Closing”) of the purchase of the
Barclays Shares shall be held at the offices of Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, New York, immediately subsequent to the
satisfaction or waiver of the conditions set forth in Articles V and VI herein
(the “Closing Date”), or at such other time, date or place as Barclays and
BlackRock may agree in writing.

Section 1.3 Deliveries.

(a) At the Closing, Barclays shall deliver or cause to be delivered to BlackRock
(collectively, the “Barclays Closing Deliveries”):

(i) the Barclays Shares from each applicable Selling Stockholder to BlackRock in
the form attached hereto as Exhibit A free and clear of any Lien (as defined
below); and

(ii) two duly completed and executed original copies of Internal Revenue Service
(the “IRS”) Form W-9 or IRS Form W-8BEN, as applicable, for each Selling
Stockholder.

(b) At the Closing, BlackRock shall deliver to Barclays or the Selling
Stockholders, as directed by Barclays, the Purchase Price, payable by wire
transfer of immediately available funds to an account or accounts that Barclays
shall designate in writing at least two business days prior to the Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF BARCLAYS

Barclays represents and warrants to BlackRock, on its behalf and on behalf of
the Selling Stockholders, as follows:

Section 2.1 Title to Barclays Shares . As of the Closing, the Selling
Stockholders shall own and shall deliver the Barclays Shares, free and clear of
any and all option, call, contract, commitment, mortgage, pledge, security
interest, encumbrance, lien, tax, claim or charge of any kind or right of others
of whatever nature, other than any arising out of, resulting from or in
connection with any agreement, arrangement or understanding between Barclays or
any of its subsidiaries and BlackRock (collectively, a “Lien”).

 

2



--------------------------------------------------------------------------------

Section 2.2 Authority Relative to this Agreement . Barclays has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Barclays and the consummation by Barclays and the Selling
Stockholders of the transactions contemplated hereby, including the sale of the
Barclays Shares, has been duly authorized by the respective boards of directors
or general partner, as applicable, of Barclays and each of the Selling
Stockholders and no other corporate, stockholder or partnership proceedings, as
applicable, on the part of Barclays or the Selling Stockholders are necessary to
authorize this Agreement or for Barclays or the Selling Stockholders to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Barclays and constitutes the valid and
binding obligations of Barclays, enforceable against Barclays in accordance with
its terms, except as may be limited by bankruptcy, insolvency or other equitable
remedies.

Section 2.3 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
Barclays for the execution, delivery or performance by Barclays of this
Agreement or the consummation by Barclays and the Selling Stockholders of the
transactions contemplated hereby.

Section 2.4 Receipt of Information. Each of Barclays and the Selling
Stockholders has received all the information it considers necessary or
appropriate for deciding whether to dispose of the Barclays Shares. Barclays and
the Selling Stockholders have had an opportunity to ask questions and receive
answers from BlackRock regarding the terms and conditions of BlackRock’s
purchase of the Barclays Shares and the business and financial condition of
BlackRock and to obtain additional information (to the extent BlackRock
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access. None of Barclays or any of the Selling Stockholders has
received, or is relying on, any representations or warranties from BlackRock,
other than as provided herein.

Section 2.5 Treatment of Repurchase. Barclays believes that no portion of the
Purchase Price will be treated as a dividend under Section 301 of the Internal
Revenue Code of 1986, as amended (the “Code”) by reason of Section 302 of the
Code or otherwise.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BLACKROCK

BlackRock hereby represents and warrants to Barclays as follows:

Section 3.1 Authority Relative to this Agreement. BlackRock has the requisite
corporate power and authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by BlackRock, and the consummation by BlackRock of the
transactions contemplated hereby, including the

 

3



--------------------------------------------------------------------------------

purchase of the Barclays Shares have been duly authorized by BlackRock’s board
of directors (including a majority of BlackRock’s Independent Directors (as
defined in the stockholder agreement entered into between Barclays, BlackRock
and other subsidiaries of Barclays)), and no other corporate or stockholder
proceedings on the part of BlackRock are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by BlackRock and constitutes the valid
and binding obligations of BlackRock, enforceable against BlackRock in
accordance with its terms, except as may be limited by bankruptcy, insolvency or
other equitable remedies.

Section 3.2 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
BlackRock for the execution, delivery or performance by BlackRock of this
Agreement or the consummation by BlackRock of the transactions contemplated
hereby.

Section 3.3 Funds. BlackRock will have as of the Closing sufficient cash
available to pay the Purchase Price to Barclays or the Selling Stockholders, as
the case may be, on the terms and conditions contained herein, and there will be
no restriction on the use of such cash for such purpose.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Additional Agreements. The parties shall and shall cause their
subsidiaries to take such action and execute, acknowledge and deliver such
agreements, instruments and other documents as the other party may reasonably
require from time to time in order to carry out the purposes of this Agreement.

Section 4.2 Public Announcements. Except as may be required by applicable law,
rule or regulation of any governmental authority or self-regulatory organization
or any judicial, administrative or legal order, no party hereto shall make any
public announcements or otherwise communicate with any news media with respect
to this Agreement or any of the transactions contemplated hereby (a “Public
Announcement”), without prior consultation with the other parties as to the
timing and contents of any such announcement or communications; provided,
however, that nothing contained herein shall prevent (a) any party from promptly
making any filings with any governmental entity or disclosures with the stock
exchange, if any, on which such party’s capital stock is listed, as may, in its
judgment, be required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or
(b) Barclays or its affiliates from making any Public Announcement that it
believes, upon advice of counsel, is reasonably necessary for prudent disclosure
purposes.

Section 4.3 Withholding. BlackRock shall pay the Purchase Price to Barclays or
the Selling Stockholders, as directed by Barclays, free and clear of, and
without reduction or withholding for, any taxes. Notwithstanding the foregoing,
Barclays and each Selling Shareholder shall indemnify BlackRock against any and
all taxes (and any and all related losses, claims, liabilities, penalties,
interest, and expenses) incurred by or asserted against BlackRock by

 

4



--------------------------------------------------------------------------------

the IRS or any other governmental authority as a result of BlackRock’s failure
to deduct and withhold the proper amount of tax from the Purchase Price for any
reason, including, without limitation, the treatment of all or any portion of
the Purchase Price as a distribution under Sections 302(d) and 301 of the Code.

ARTICLE V

CONDITIONS TO CLOSING OF BLACKROCK

The obligation of BlackRock to purchase the Barclays Shares at the Closing is
subject to the fulfillment on or prior to the Closing of each of the following
conditions:

Section 5.1 Representations and Warranties. Each representation and warranty
made by Barclays in Article II above shall be true and correct on and as of the
Closing Date as though made as of the Closing Date.

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by Barclays on or prior to the
Closing Date shall have been performed or complied with by Barclays in all
respects.

Section 5.3 Closing Certificate. Barclays shall have delivered to BlackRock a
certificate, dated the Closing Date and signed by an authorized signatory of
Barclays, certifying to the effect that the conditions set forth in Sections 5.1
and 5.2 have been satisfied.

Section 5.4 Certificates and Documents. Barclays shall have delivered at or
prior to the Closing to BlackRock or its designee the Barclays Closing
Deliveries.

Section 5.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith. For greater
certainty all references to the consummation of the Secondary Offering contained
herein do not require the exercise of any option granted to the underwriters for
such offering.

ARTICLE VI

CONDITIONS TO CLOSING OF BARCLAYS

The obligation of Barclays to cause the Selling Stockholders to sell the
Barclays Shares to BlackRock at the Closing is subject to the fulfillment on or
prior to the Closing of each of the following conditions:

Section 6.1 Representations and Warranties. Each representation and warranty
made by BlackRock in Article III above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by BlackRock on or prior to the
Closing Date shall have been performed or complied with by BlackRock in all
respects.

 

5



--------------------------------------------------------------------------------

Section 6.3 Certificate. BlackRock shall have delivered to Barclays a
certificate, dated the Closing Date and signed by an executive officer of
BlackRock, certifying to the effect that the conditions set forth in Sections
6.1 and 6.2 have been satisfied.

Section 6.4 Purchase Price. BlackRock shall have delivered to Barclays or its
designee or designees the Purchase Price, payable by wire transfer of
immediately available funds to the account or accounts that Barclays shall
designate at least two business days prior to the date of Closing.

Section 6.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith. For greater
certainty all references to the consummation of the Secondary Offering contained
herein do not require the exercise of any option granted to the underwriters for
such offering.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing, by mutual written
consent of Barclays and BlackRock or (ii) at the election of Barclays or
BlackRock by written notice to the other party hereto after 5:00 p.m., New York
time, on June 15, 2012, if the Closing shall not have occurred, unless such date
is extended by the mutual written consent of Barclays and BlackRock; provided,
however, that the right to terminate this Agreement pursuant to this clause
(ii) shall not be available to a party whose failure or whose subsidiaries’ or
affiliate’s failure to perform or observe in any material respect any of its
obligations under this Agreement in any manner shall have been the principal
cause of or resulted in the failure of the Closing to occur on or before such
date.

Section 7.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 7.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 7.4 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Any term
or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in any other jurisdiction
and a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision.

 

6



--------------------------------------------------------------------------------

Section 7.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 7.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 7.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 7.8 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party shall have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 7.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, sent by electronic
mail, telecopied (upon telephonic confirmation of receipt), on the first
business day following the date of dispatch if delivered by a recognized next
day courier service, or on the third business day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

7



--------------------------------------------------------------------------------

If to BlackRock:

c/o BlackRock, Inc.

55 East 52nd Street

New York, NY 10055

Facsimile: 212-810-8760

Attn: Susan L. Wagner

and

40 East 52nd Street

New York, NY 10022

Facsimile: 212-810-3744

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: 212-735-2000

Attention: Stacy J. Kanter, Esq.

If to Barclays:

Barclays Bank PLC

1 Churchill Place

Canary Wharf

London

E14 5HP

England

Facsimile: +44 1452 638157

Attention: Company Secretary

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

1888 Century Park East, Suite 2100

Los Angeles, CA 90067

Facsimile: 310-712-6630

Attention: Eric M. Krautheimer, Esq.

Section 7.10 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States

 

8



--------------------------------------------------------------------------------

located in the State of Delaware, for any action, proceeding or investigation in
any court or before any governmental authority (“Litigation”) arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties hereto hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 7.10,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by Barclays and BlackRock to
jurisdiction and service contained in this Section 7.10 is solely for the
purpose referred to in this Section 7.10 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 7.11 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Repurchase
Agreement to be duly executed and delivered as of the date first above written.

 

BARCLAYS BANK PLC By:  

/s/ Iain H. Abrahams

  Name:   Iain H. Abrahams   Title:   Executive Vice Chairman

 

BLACKROCK, INC. By:  

/s/ Daniel Waltcher

  Name:   Daniel Waltcher   Title:   Managing Director, Deputy General Counsel
and Assistant Secretary



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

LOGO [g356891ex1.jpg]

Transfer of Stock Ownership Form BNY Mellon Shareowner Services P.O. Box 358010
Pittsburgh, PA 15252-8010 Section A - Issuer Name Company Name Cusip Number
Account Key Section B - Current Shareowner Investor ID or SSN/TIN
Registration/Name and Address exactly as it appears on your certificate or
statement Section C - Shares To Be Transferred Original Stock Certificate
Shares* Book-entry Shares Total Shares To Be Transferred To Be Transferred To Be
Transferred *Please attach and send the original stock certificates together
with this form. Section D - Transfer Reason1 Lost Certificates Lost Certificates
Please call 1-800-370-1163 Check only one: All transfers will be assumed to be
Gifts if no reason is provided. If we receive documentation (e.g., death
certificate) indicating that the registered shareowner is deceased, the transfer
reason will default to Death. Gift Date of Gift2: __/__/___ (Gift date applies
to certificates only) Death Date of Death3:__/__/___ Value per Share4:
USD_____._ _ Private Sale Date of Sale3: __/__/___ Value per Share: USD_____._ _
None of the above5:___________________________________________________________
(Please Specify) 1 You may wish to consult with your tax advisor on the
definition and tax implications for each type of transfer. 2 If not provided,
gift date for certificates will default to the date that the transfer is
processed. For book entry shares, the gift date will always be the date that the
transfer is processed. 3 Date of Sale/Death will default to the date that the
transfer is processed unless provided. For transfers due to death, date of death
will default to the date indicated in the documents (e.g., death certificate)
received with the transfer instructions, if any. 4 Determines cost basis for
beneficiaries. Value per share will default to the fair market value on date of
death unless provided. 5 Existing cost basis of shares will be carried over to
the new account. Section E - Required Signature and Medallion Signature
Guarantee The undersigned hereby irrevocably constitutes and appoints BNY Mellon
Shareowner Services as attorney to transfer the shares with full power of
substitution in the premise. Signature:____________________________
Signature:____________________________ Date: ____________________________
Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program. Each registered owner must sign his/her name exactly as it
appears on the account, or an authorized person must sign in his/her legal
capacity. Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g356891ex2.jpg]

Section F - New Shareowner(s) Account Type If you wish to divide your shares
between two or more owners individually, please use additional copies of this
page. Account Type Check One Individual Joint Custodial Trust Estate Corporation
Other: (please specify) Section G - New Shareowner(s) Account Information Total
Shares to be Transferred to this Account Account Key (If Transferring to
Existing Account) Registration/Name and Address of New Owner Section H -
Taxpayer ID Certification (Substitute Form W-9) (To be completed by the new
shareowner) YOUR ACCOUNT MAY BE SUBJECT TO BACKUP WITHHOLDING AT THE APPLICABLE
RATE IF YOU DO NOT COMPLETE THIS SUBSTITUTE FORM W-9. All new security holders
are required to sign and return this certification. If the requested information
is not known at the time of the transfer or the new owner is not available to
sign, a W-9 Form will be mailed to the new shareholder(s) once the shares are
transferred. The new shareholder alternatively may go online to
www.bnymelloninvestor.com/equityaccess and certify their Taxpayer Identification
Number. For further instructions on filling out the form, please refer to
www.irs.gov. Check appropriate box: Individual/Sole proprietor C Corporation S
Corporation Partnership Trust/estate Limited liability company. Enter the tax
classification (C=C corporation, S=S corporation, P=partnership) Other (see
instructions at www.irs.gov) New Shareholder’s Taxpayer ID Number Under
penalties of perjury, I certify that: 1. The number shown on this form is my
correct taxpayer identification number (or I am waiting for a number to be
issued to me), and 2. I am not subject to backup withholding because: (a) I am
exempt from backup withholding, or (b) I have not been notified by the Internal
Revenue Service (IRS) that I am subject to backup withholding as a result of a
failure to report all interest or dividends, or (c) the IRS has notified me that
I am no longer subject to backup withholding, and 3. I am a U.S. citizen or
other U.S. person (defined in the instructions). Certification instructions. You
must cross out item 2 above if you have been notified by the IRS that you are
currently subject to backup withholding because you have failed to report all
interest and dividends on your tax return. For real estate transactions, item 2
does not apply. For mortgage interest paid, acquisition or abandonment of
secured property, cancellation of debt, contributions to an individual
retirement arrangement (IRA), and generally, payments other than interest and
dividends, you are not require to sign the certification, but you must provide
your correct TIN. Sign Here Signature of U.S. person Date